Citation Nr: 1535338	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of septoplasty.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for residuals of septoplasty and assigned an initial noncompensable evaluation.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

The Veteran has permanent hypertrophy of the turbinates with 50 percent obstruction of the nasal passage on both sides due to the residuals of septoplasty and allergic rhinitis; the Veteran presently has a zero percent rating for allergic rhinitis and a separate compensable rating for residuals of septoplasty is not compensating the Veteran twice for manifestations of the same disability.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for residuals of septoplasty are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code 6502-6522 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008). Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2008 fully satisfied the duty to notify provisions for the underlying service connection claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The September 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for a higher initial rating, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for the Veteran's residuals of septoplasty has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

In this case, the Veteran has been continuously represented by an experienced national veterans service organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) and post service medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2014).  The RO provided the Veteran appropriate VA examinations most recently in May 2015.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

 As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A December 2008 rating decision reflects that the RO granted service connection for both residuals of septoplasty and sinusitis with allergies, and assigned a noncompensable evaluation for each disability.  The Veteran's septoplasty was rated under Diagnostic Code 6502 (Septum, nasal, deviation of) at the noncompensable disability level; sinusitis with allergies was rated under 6511 at the noncompensable disability (Sinusitis, ethmoid, chronic).  See 38 C.F.R. § 4.97.  The Veteran did not perfect an appeal of the rating assigned for sinusitis with allergies.  

Having carefully reviewed the record, the Board finds that the evidence warrants the assignment of a 10 percent evaluation for the Veteran's residuals of septoplasty under Diagnostic Code 6522 based on report of VA examination dated in May 2015.  This examination report establishes that the Veteran has permanent hypertrophy of the turbinates with 50 percent obstruction of the nasal passage on both sides due to the residuals of septoplasty and allergic rhinitis.  Under Diagnostic Code 6502, a compensable rating for deviation of the septum is only assigned when it is traumatic in origin.  38 C.F.R. § 4.97.  Thus, this Diagnostic Code is not fully applicable to the Veteran's residuals of septoplasty.  However, under Diagnostic Code 6522 (Allergic, or vasomotor rhinitis), a 10 percent rating is assignable for symptomatology as shown on the recent VA examination as a residual of the Veteran's septoplasty.  38 C.F.R. § 4.97, Diagnostic Code 6522.  It is noted that the assignment of a 10 percent rating for hypertrophy of the turbinates with greater than 50 percent obstruction of the nasal passage would not result in over compensating the Veteran as the manifestations are not presently compensated under Diagnostic Code 6511 (Sinusitis, ethmoid, chronic)-the code provision assigned by the RO to rate the Veteran's sinusitis with allergies at zero percent.  Thus, the rule against pyramiding is not violated in this instance.  See 38 C.F.R. § 4.14.

An evaluation greater than 10 percent under Diagnostic Code 6502-6522, or any other potentially applicable provision is not warranted.  Report of VA examination dated in May 2015 shows that the Veteran does not have nasal polyps and, therefore, the criteria for the next higher evaluation are not met under Diagnostic Code 6522.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Accordingly, to the extent that the evidence supports the assignment of a 10 percent evaluation, and no more, the claim is granted.  Also, the Board finds no basis to stage the rating-but rather believes that a uniform disability evaluation is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the residuals of septoplasty are specifically contemplated by the schedular criteria-that is, hypertrophy of the turbinates and obstruction of the nasal passage(s).  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A 10 percent evaluation, and no more, for residuals of septoplasty is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


